Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 02/02/2022. Claims 1, 2, 12, and 21 have been amended. Claims 1-22 are currently pending and have been addressed below.

Priority
The present application, filed on 12/10/2019, claims priority to Provisional Application 62/811,359, filed on 02/27/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-11 are directed to a method (i.e. a process). Claims 12-22 are directed to a system (i.e. a machine). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claim 1 recites: a method of processing curriculum data for a student to navigate curriculum programs, comprising: collecting academic program data of a first institution; collected academic program data; and publishing the academic program data in a program mapper, wherein the program mapper is a tool to present a program pathway based on an objective specified by the student; wherein the program pathway comprises one or more program maps.
Independent claim 12 recites: A course management system, comprising: receiving academic program data; the academic program data; and publish the academic program data in a program mapper, wherein the program mapper is a tool to present, a program pathway based on an objective specified by the student.
Independent claim 21 recites: A curriculum program mapping system, facilitate a student to navigate curriculum programs, comprising: academic program collected from different sources; an authoring tool for academic administrator to create program maps; and a program mapper for presenting the program pathways for students to navigate curriculum programs.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss a method of processing curriculum data for a student to navigate curriculum programs; presenting a program pathway based on an objective specified by the student, which is a clear business relation for students in an academic institution and one of certain methods of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – a graphic user interface, one or more processors, cleaning data, an input/output (I/O) device, maintain records of updates, and an authoring tool. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computing elements. Simply implementing the abstract idea on generic computer elements is not a practical application of the abstract idea, as it adds the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 	Dependent claims 2-11, 13-20 and 22 add additional limitations, for example: (claim 2) collecting occupational or labor market data, wherein the program mapper is configured to integrate the collected academic program data the collected occupational and labor market data for display in a graphic representation of salary and growth of career opportunities that are associated with the objective specified by the student; but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 12 and 21.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B:	
The computer components are described in Applicant’s own specification at a high level of generality. See at least Applications specification, Figures 7 and 8, para 0011, recites “Various embodiments described herein may also relate to a course management system including an input/output device for receiving academic program data. The course management system may include one or more processors configured to clean the academic program data, and publish the academic program data."; para 0054, recites “The Course Management System 700 may include an input/output (I/O) device 702 working in combination with one or more processors 704. The I/O device 702 may be an electronic device such as a server, a file server, web server, database server or personal workstation as described above. The I/O device 702 may include memory, a user interface, storage and/or a network interface interconnected via one or more system buses.”; para 0055, recites “The processors may be any hardware device capable of executing instructions stored in the memory or the storage or otherwise processing data.”; para 0056, recites “The memory may include any of various memory types…”; para 0060, recites “The processors 704 may be configured to provide information processing capabilities in various computing devices. The processors 704 may include one or more of the following: digital processor, analog processor, digital circuit designed to process information, analog circuit designed to process information, state machine, and/or other mechanisms for electronically processing information.”; para 0061, recites “In some implementations, processors 704 may include a plurality of processing units. These processing units may be physically located within the same device, or processor(s) may represent processing functionality of a plurality of devices operating in coordination. Processor(s) may be configured to execute modules by software, hardware, firmware, some combination thereof, and/or other mechanisms for configuring processing capabilities on processor(s).” The Specification spells out different generic equipment and parameters that might be applied using the steps such conventional processing would entail. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computer.	Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. The processor(s) provide only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea. Therefore, the processor(s) amount to mere instructions to apply the exception. See MPEP 2106.05(f). With respect to “maintain records” (database), accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"). With respect to data cleaning, data cleaning is generally recited and is described in Applicant’s own specification as a conventional element. See Applicants specification Figure 5, element 508, merely recites “Cleanup Tool”, and para 0047, recites “The Program Mapper Data Cleanup Tool 508 may process the information available in order to identify incorrect data or inaccuracies from the various sources.” This is merely the definition of data cleaning, as data cleaning is the process of correcting inaccurate records from a record set.	With respect to the user interface, representative claims merely invokes computers presenting a user interface as a tool to display the information generated in the abstract idea. Therefore, the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. With respect to the authoring tool, Applicants specification, para 0019, recites “an authoring tool is provided for school administrators to create program maps” and para 0048, recites “The Program Mapping Authoring Tool 512 may include a web interface allowing authorized users to build visual program maps... The Program Mapping Authoring Tool 512 may also include one or more administrative functionalities allowing college administrators to review the approved programs.” The authoring tool is merely a web interface tool for college administrators. Therefore, the authoring tool amounts to mere instructions to apply the exception to a computing environment.	Considered as an ordered combination, the computer components of the claims add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis (retrieving/receiving/generating) and storing is equally generic and conventional or otherwise held to be abstract. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional.	Furthermore, dependent claims 2-11, 13-20 and 22 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example: (claim 2) collecting occupational or labor market data, wherein the program mapper is configured to integrate the collected academic program data the collected occupational and labor market data for display in a graphic representation of salary and growth of career opportunities that are associated with the objective specified by the student. These limitations merely provide further transmitting and analyzing of data which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: processing, analyzing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 10,878,710 B1), hereinafter “Shaw”, in view of Batchu et al. (US 2018/0025059 A1), hereinafter “Batchu”, in view of Zhang, Aoqian; Song, Shaoxu; Wang, Jianmin; Yu, Philip, “Time Series Data Cleaning”, 2017, https://www.vldb.org/pvldb/vol10/p1046-song.pdf , hereinafter “Zhang”.

Regarding Claim 1, Shaw teaches A method of processing curriculum data to present a graphic user interface for a student to navigate curriculum programs, comprising: (Shaw, Title is Systems and methods for electronic platform and data processing for student success in higher education institutions. Shaw, Abstract, Figure 3A; Shaw, Col 10, lines 9-14, teaches the tool processes data to generate visual displays to provide students with an accurate, dynamic, and unified pathway for guiding students through processes, milestones, and planning from intake and orientation to graduation or transfer, and throughout their post-secondary education career from term-to-term.);
collecting academic program data of a first institution (Abstract, discloses receiving data records associated with availability of a plurality of educational courses at one or more institutions; receiving educational course data and educational course focus data associated with the user; receiving prior user data records comprising prior user educational course data and prior user educational course focus data);
… the collected academic program data by … curriculum data for each course based on … version numbers, wherein the academic program data are collected from multiple sources and the curriculum data with the … or highest version number (Abstract, discloses receiving data records associated with availability of a plurality of educational courses at one or more institutions. Shaw, Figure 93, discloses curriculum data for each course version number. For example, “Intro to Communication, CST 110”, “College Composition ENG 111”, “Computer Science, CSC 201”, etc. Shaw, Col. 16, lines 43-47, teaches provide adjusted analysis as new data is made available, thereby allowing the platform to continually or periodically (e.g., term-by-term) adjust to provide accurate and relevant information. Examiner notes it would be obvious to use the most accurate data, such as the most accurate version course number, to generate visual displays to provide students with an accurate, dynamic, and unified pathway for guiding students through processes, milestones, and planning from intake and orientation to graduation or transfer, and throughout their post-secondary education career from term-to-term (Shaw, Col 10, lines 9-14));
storing the academic program data in an authoring tool; and (Shaw, Fig. 2, teaches storage; Col 26, lines 35-43, the tool of FIG. 9A, in relation to student scheduling and registration, may provide advisors or administrators with the ability to create general or customized academic plans. Examiner is interpreting as authoring tool, as Shaw teaches the same as Applicants own specification describes, administrators creating academic plans (See Applicant’s spec, para 0019 and 0048));
publishing the academic program data as graphic representation in a program mapper, wherein the program mapper is an online tool configured to present a program pathway based on an objective specified by the student; wherein the program pathway comprises one or more program maps that are built by the authoring tool (Shaw, Figure 3A, 5A. Shaw, Figure 7B, discloses receive declaration of program of study. Further, Figure 18, discloses the student chose a Liberal Arts A.A degree. Shaw, Col 17, lines 21-27, discloses best fit course registration based on students major or academic concentration (objective). Shaw, Figures 27-30. Shaw, Col 26, lines 35-43, the tool of FIG. 9A, may provide advisors or administrators with the ability to create general or customized academic plans (Examiner notes authoring tool). Shaw, Col 10, lines 9-14, teaches the tool processes data to generate visual displays to provide students with an accurate, dynamic, and unified pathway for guiding students through processes, milestones, and planning from intake and orientation to graduation or transfer, and throughout their post-secondary education career from term-to-term).
Yet, Shaw does not appear to explicitly teach “cleaning” data, “comparing data” and “identified as a source of truth”.
In the same field of endeavor Batchu teaches “cleaning” data, “comparing data” and “identified as a source of truth (Batchu, Abstract. Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0003-0004, discloses storing large volumes of education data that may come from different data sources. Batchu, para 0006, teaches a golden record is the cleanest copy of the merged information of the data set. Examiner is interpreting the golden record as the “identified source of truth”. Batchu, para 0031, teaches comparing received academic data with records compared to a database. Batchu, para 0022, teaches cleansing rules can be customized depending on the application and the attributes being cleansed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the academic program data as taught by Shaw with clean data and an identified source of truth as taught by Batchu, with the benefit of having the cleanest copy of the education data (Batchu, para 0004 and 0006).
Yet, Shaw does not appear to explicitly teach cleaning data with “time stamps ,,. most recent time stamp”.
Zhang teaches cleaning data with “time stamps… most recent time stamp” (Zhang, throughout, as Title of Invention is “Time Series Data Cleaning”, Examiner notes time series is data measured over time. Zhang, Figure 2, discloses value at a time (Examiner notes is time stamp) and discloses a distinct “truth”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the academic data as taught by Shaw with time stamped data as taught by Zhang, with the motivation to improve the applications such as time series classification (Zhang, 1.1).  The Shaw invention, now incorporating the Batchu and Zhang invention, has all the limitations of claim 1.

Regarding Claim 2, Shaw, now incorporating Batchu and Zhang, teaches the method of claim 1, and Shaw further teaches further comprising: collecting occupational or labor market data, wherein the program mapper is configured to integrate the collected academic program data the collected occupational and labor market data for display in a graphic representation of salary and growth of career opportunities that are associated with the objective specified by the student (Shaw, Col 24, lines 1-10, discloses receiving third party labor force databases for job, career and employment information. Courses and/or majors may be recommended by aggregating labor market data, and/or aligning student interests to skills and job opportunities. It would be obvious to combine Shaw, Col 10, lines 9-14, generate visual displays to provide students with planning with Shaw, Figure 4, job and salary data.)

Regarding Claim 3, Shaw, now incorporating Batchu and Zhang, teaches the method of claim 1, and Shaw further teaches wherein … the collected academic program data comprises removing conflicting data collected from different sources (Shaw, Col 36, lines 52-56, as shown in FIG. 64, upon setting the availability for the selected days and times to “Unavailable” the previously scheduled classes for the selected days and times may be removed from the schedule. Col 21, lines 40-48, discloses the tool may also be able to accommodate dual enrollment students, i.e. high school students taking college coursework (Examiner notes this is collected data from different sources), by determining conflict times, available hours, bus schedules, transit times, etc. The student path, academic planner, and schedulers may together provide a comprehensive onboarding and scheduling process. In some embodiments, the tool may track high school students as they enroll in the institution, thereby eliminating or reducing redundant student profiles and/or records).
Yet Shaw does not appear to explicitly teach “cleaning” data.
In the same field of endeavor Batchu teaches “cleaning” data (Batchu, Abstract. Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0003-0004, discloses storing large volumes of education data that may come from different data sources.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the academic program data as taught by Shaw with clean data as taught by Batchu, with the benefit of having the cleanest copy of the education data (Batchu, para 0004 and 0006).

Regarding Claim 4, Shaw, now incorporating Batchu and Zhang, teaches the method of claim 3, wherein … the collected academic program data further comprises correcting inaccurate data by determining which source is accurate (Shaw, Figure 12, element 1201 discloses provide access to institutional insight; element 1203, discloses verify credentials. Shaw, Col 29, lines 9-21, the institution may collect data and insights from the tool, as shown in operation 1201 in FIG. 12. To obtain aggregated institutional data, or aggregated data related to peer schools, schools in a particular geography (state, national, etc.). Data may be used for analytics of the tool and aggregate user population. The data may be stratified and manipulated using a lens function, which allows selection or de-selection of variables, and a focus function, which allows analysis of particular sets and/or subsets of data).
Yet Shaw does not appear to explicitly teach “cleaning” data.
In the same field of endeavor Batchu teaches “cleaning” data (Batchu, Abstract. Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0003-0004, discloses storing large volumes of education data that may come from different data sources.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the academic program data as taught by Shaw with clean data as taught by Batchu, with the benefit of having the cleanest copy of the education data (Batchu, para 0004 and 0006).

Regarding Claim 5, Shaw, now incorporating Batchu and Zhang, teaches the method of claim 1, and Shaw further teaches wherein the objective specified by the student includes an academic credential in a field of study or a career selection in an industry (See at least Shaw, Figure 18, discloses the student chose a Liberal Arts A.A degree).

Regarding Claim 6, Shaw, now incorporating Batchu and Zhang, teaches the method of claim 1, and Shaw further teaches wherein the program pathway comprises a course requirement for achieving the objective specified by the student (Shaw, Col 23, lines 55-58, the tool may determine an academic plan for the user, which may include factors such as required and suggested classes, number of classes per term, and a schedule.)

Regarding Claim 7, Shaw, now incorporating Batchu and Zhang, teaches the method of claim 6, and Shaw further teaches wherein the program pathway further comprises time information related to the course requirement for achieving the objective specified by the student (See at least Shaw, Figure 18, discloses the student chose a Liberal Arts A.A degree, and will take 2 years to complete).
Regarding Claim 8, Shaw, now incorporating Batchu and Zhang, teaches the method of claim 1, and Shaw further teaches wherein the program pathway comprises one or more program maps, with each program map showing one or more possible course sequences for earning a program award (Shaw, Col 23, lines 55-58, the tool may determine an academic plan for the user, which may include factors such as required and suggested classes, number of classes per term, and a schedule. Shaw, Col 18, lines 14-18, discloses historical data may be used to recommend academic plan templates based on a determined optimal sequence and timing of courses. Shaw, Col 22, lines 20-28, the tool may update and keep track and of milestones, such as when a certain amount of credits are completed, or when the student becomes eligible for a program, incentive or award.).	
Regarding Claim 9, Shaw, now incorporating Batchu and Zhang, teaches the method of claim 1, and Shaw further teaches wherein the program pathway comprises one or more curriculum areas, wherein each curriculum area includes two or more classes that meet a same requirement (Shaw, FIGS. 109 and 110 depict a “My Dashboard” form displaying information about courses satisfying one or more academic requirement in a selected course of study as displayed in a web browser, according to exemplary embodiments of the present disclosure.)

Regarding Claim 10, Shaw, now incorporating Batchu and Zhang, teaches the method of claim 1, and Shaw further teaches further comprising: keeping track of the student's progression along the program pathway towards the objective (Shaw, Col 22, lines 20-28, the tool may update and keep track of milestones, such as when a certain amount of credits are completed, or when the student becomes eligible for a program, incentive or award).

Regarding Claim 11, Shaw, now incorporating Batchu and Zhang, teaches the method of claim 1, and Shaw further teaches further comprising: collecting academic program data of a second institution; (Abstract, discloses receiving data records associated with availability of a plurality of educational courses at one or more institutions);	integrating the academic program data of the first institution with the academic program of the second institution; and (Shaw, Col 21, lines 40-48, discloses the tool may also be able to accommodate dual enrollment students, i.e. high school students (first institution) taking college coursework (second institution), by determining conflict times, available hours, bus schedules, transit times, etc. The student path, academic planner, and schedulers may together provide a comprehensive onboarding and scheduling process. In some embodiments, the tool may track high school students as they enroll in the institution, thereby eliminating or reducing redundant student profiles and/or records.);	publishing the integrated program data in the program mapper, wherein the integrated program data allows a student to matriculate in both institutions to achieve the objective of the student (Shaw, Figure 3A. Shaw, Col 21, lines 40-48, discloses the tool may also be able to accommodate dual enrollment students.)

Regarding Claim 12, Shaw teaches A course management system, comprising: an input/output (I/O) device for receiving academic program data; one or more processors configured to: (Shaw, title, Abstract and Figure 2.);	the academic program data by … curriculum data for each course based on … version numbers, wherein the academic program data are collected from multiple sources and the curriculum data with the … or highest version number (Abstract, discloses receiving data records associated with availability of a plurality of educational courses at one or more institutions. Shaw, Figure 93, discloses curriculum data for each course version number. For example, “Intro to Communication, CST 110”, “College Composition ENG 111”, “Computer Science, CSC 201”, etc. Shaw, Col. 16, lines 43-47, teaches provide adjusted analysis as new data is made available, thereby allowing the platform to continually or periodically (e.g., term-by-term) adjust to provide accurate and relevant information. Examiner notes it would be obvious to use the most accurate data, such as the most accurate version course number, to generate visual displays to provide students with an accurate, dynamic, and unified pathway for guiding students through processes, milestones, and planning from intake and orientation to graduation or transfer, and throughout their post-secondary education career from term-to-term (Shaw, Col 10, lines 9-14));	storing the academic program data in an authoring tool; and (Shaw, Fig. 2, teaches storage; Col 26, lines 35-43, the tool of FIG. 9A, in relation to student scheduling and registration, may provide advisors or administrators with the ability to create general or customized academic plans. Examiner is interpreting as authoring tool, as Shaw teaches the same as Applicants own specification describes, administrators creating academic plans (See Applicant’s spec, para 0019 and 0048));	publish the academic program data_in a program mapper, wherein the program mapper is an online tool configured to present, on the I/O device, a program pathway based on an objective specified by the student; wherein the program pathway comprises one or more program maps that are built by the authoring tool; wherein each program map shows a course sequence and comprises a destination that corresponds to the objective specified by the student (Shaw, Figure 3A, 5A. Shaw, Figure 7B, discloses receive declaration of program of study. Further, Figure 18, discloses the student chose a Liberal Arts A.A degree (Examiner notes objective specified by student). Shaw, Col 17, lines 21-27, discloses best fit course registration based on students major or academic concentration and Col 18, lines 14-18, discloses academic plan based on optimal sequence and timing of courses. Shaw, Figures 27-30. Shaw, Col 26, lines 35-43, the tool of FIG. 9A, may provide advisors or administrators with the ability to create general or customized academic plans (Examiner notes authoring tool). Shaw, Col 10, lines 9-14, teaches the tool processes data to generate visual displays to provide students with an accurate, dynamic, and unified pathway for guiding students through processes, milestones, and planning from term-to-term.).	Yet, Shaw does not appear to explicitly teach “clean” data, “comparing data” and “identified as a source of truth”.	In the same field of endeavor Batchu teaches “clean” data, “comparing data” and “identified as a source of truth (Batchu, Abstract. Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0003-0004, discloses storing large volumes of education data that may come from different data sources. Batchu, para 0006, teaches a golden record is the cleanest copy of the merged information of the data set. Examiner is interpreting the golden record as the “identified source of truth”. Batchu, para 0031, teaches comparing received academic data with records compared to a database. Batchu, para 0022, teaches cleansing rules can be customized depending on the application and the attributes being cleansed.)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the academic program data as taught by Shaw with clean data and an identified source of truth as taught by Batchu, with the benefit of having the cleanest copy of the education data (Batchu, para 0004 and 0006).	Yet, Shaw does not appear to explicitly teach cleaning data with “time stamps ,,. most recent time stamp”.	Zhang teaches cleaning data with “time stamps… most recent time stamp” (Zhang, throughout, as Title of Invention is “Time Series Data Cleaning”, Examiner notes time series is data measured over time. Zhang, Figure 2, discloses value at a time (Examiner notes is time stamp) and discloses a distinct “truth”.)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the academic data as taught by Shaw with time stamped data as taught by Zhang, with the motivation to improve the applications such as time series classification (Zhang, 1.1).  The Shaw invention, now incorporating the Batchu and Zhang invention, has all the limitations of claim 12.
Regarding Claim 13, Shaw, now incorporating Batchu and Zhang, teaches the course management system of claim 12, and Shaw further teaches wherein the one or more processors are further configured to: (Shaw, Figure 1A) maintain records of updates to academic program data made during the … , such that the same updates can be made to new data at a later point in time (Shaw, Col 15, lines 61-64, discloses a database of student-related records, admission information, recruitment information, financial aid information, and other data relating to the institution's students and services. Shaw, Col 25, lines 11-13; the tool's ability to receive and update information. Shaw, Col 22, lines 25-28; the tool may update and keep track of milestones.)	Yet Shaw does not appear to explicitly teach “cleaning of the data”.
In the same field of endeavor Batchu teaches cleaning of the data (Batchu, Abstract. Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0003-0004, discloses storing large volumes of education data that may come from different data sources.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the academic program data as taught by Shaw with clean data as taught by Batchu, with the benefit of having the cleanest copy of the education data (Batchu, para 0004 and 0006).

Regarding Claim 14, Shaw, now incorporating Batchu and Zhang, teaches the course management system of claim 12, and Shaw further teaches wherein the one or more processors are configured to collect occupational or labor market data, wherein the program mapper is configured to integrate the collected academic program data and the collected occupational or labor market data and publishing the integrated data (Shaw, Col 24, lines 1-10, discloses receiving third party labor force databases for job, career and employment information. Courses and/or majors may be recommended by aggregating labor market data, and/or aligning student interests to skills and job opportunities.)

Regarding Claim 15, Shaw, now incorporating Batchu and Zhang, teaches the course management system of claim 12, and Shaw further teaches wherein … the collected academic program data comprises removing conflicting data collected from different sources (Shaw, Col 36, lines 52-56, as shown in FIG. 64, upon setting the availability for the selected days and times to “Unavailable” the previously scheduled classes for the selected days and times may be removed from the schedule. Col 21, lines 40-48, discloses the tool may also be able to accommodate dual enrollment students, i.e. high school students taking college coursework (Examiner notes this is collected data from different sources), by determining conflict times, available hours, bus schedules, transit times, etc. The student path, academic planner, and schedulers may together provide a comprehensive onboarding and scheduling process. In some embodiments, the tool may track high school students as they enroll in the institution, thereby eliminating or reducing redundant student profiles and/or records).
Yet Shaw does not appear to explicitly teach “cleaning” data.
In the same field of endeavor Batchu teaches “cleaning” data (Batchu, Abstract. Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0003-0004, discloses storing large volumes of education data that may come from different data sources.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the academic program data as taught by Shaw with clean data as taught by Batchu, with the benefit of having the cleanest copy of the education data (Batchu, para 0004 and 0006).
	
Regarding Claim 16, Shaw, now incorporating Batchu and Zhang, teaches the course management system of claim 12, and Shaw further teaches wherein the program pathway comprises a course requirement for achieving the objective specified by the student (Shaw, Col 23, lines 55-58, the tool may determine an academic plan for the user, which may include factors such as required and suggested classes, number of classes per term, and a schedule.)

Regarding Claim 17, Shaw, now incorporating Batchu and Zhang, teaches the course management system of claim 16, and Shaw further teaches wherein the program pathway further comprises time information related to the course requirement for achieving the objective specified by the student (See at least Shaw, Figure 18, discloses the student chose a Liberal Arts A.A degree, and will take 2 years to complete).

Regarding Claim 18, Shaw, now incorporating Batchu and Zhang, teaches the course management system of claim 12, and Shaw further teaches wherein the one or more processors are further configured to generating, in response to a school administrator's specification, program maps based on the academic data, with each program map showing one or more possible course sequences for earning a program award (Shaw, Col 23, lines 55-58, the tool may determine an academic plan for the user, which may include factors such as required and suggested classes, number of classes per term, and a schedule. Shaw, Col 18, lines 14-18, discloses historical data may be used to recommend academic plan templates based on a determined optimal sequence and timing of courses. Shaw, Col 22, lines 20-28, the tool may update and keep track and of milestones, such as when a certain amount of credits are completed, or when the student becomes eligible for a program, incentive or award.).	Yet Shaw does not appear to explicitly teach “cleaned” data.
In the same field of endeavor Batchu teaches “cleaned” data (Batchu, Abstract. Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0003-0004, discloses storing large volumes of education data that may come from different data sources.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the academic program data as taught by Shaw with clean data as taught by Batchu, with the benefit of having the cleanest copy of the education data (Batchu, para 0004 and 0006).
Regarding Claim 19, Shaw, now incorporating Batchu and Zhang, teaches the course management system of claim 18, and Shaw further teaches wherein the program pathway comprises one or more of the program maps (Shaw, Col 46, lines 43-51 and 59-67, discloses display a “course map” of required and recommended courses for particular course of study).	
Regarding Claim 20, Shaw, now incorporating Batchu and Zhang, teaches the course management system of claim 12, and Shaw further teaches wherein the one or more processors are further configured to keep track of the student's progression along the program pathway towards the objective (Shaw, Col 22, lines 20-28, the tool may update and keep track of milestones, such as when a certain amount of credits are completed, or when the student becomes eligible for a program, incentive or award).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Batchu
	
Regarding Claim 21, Shaw teaches a curriculum program mapping system, configured to facilitate a student to navigate curriculum programs, comprising: (Shaw, Title is Systems and methods for electronic platform and data processing for student success in higher education institutions. Shaw, Abstract, Figure 3A);	… academic program data collected from different sources … (Abstract, discloses receiving data records associated with availability of a plurality of educational courses at one or more institutions; receiving educational course data and educational course focus data associated with the user; receiving prior user data records comprising prior user educational course data and prior user educational course focus data);	an authoring tool for administrator to create program maps out of the data; and (Shaw, Col 26, lines 35-43, the tool of FIG. 9A, in relation to student scheduling and registration, may provide advisors or administrators with the ability to create general or customized academic plans);	a program mapper for presenting the program data as program pathways for students to navigate curriculum programs (Shaw, Figure 3A; 5A. Shaw, Figure 7B, discloses receive declaration of program of study. Further, Figure 18, discloses the student chose a Liberal Arts A.A degree. Shaw, Col 17, lines 21-27, discloses best fit course registration based on students major or academic concentration (objective). Shaw, Figures 27-30.).	Yet Shaw does not appear to explicitly teach “a data cleanup tool for cleaning” and “for identifying a source as a source of truth”.	In the same field of endeavor Batchu teaches a data cleanup tool for cleaning and for identifying a source as a source of truth (Batchu, Abstract; Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0003-0004, discloses storing large volumes of education data that may come from different data sources. Batchu, para 0006, teaches a golden record is the cleanest copy of the merged information of the data set. Examiner is interpreting the golden record as the “identified source of truth”. Batchu, para 0022, teaches cleansing rules can be customized depending on the application and the attributes being cleansed)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Shaw with clean data and an identified source of truth as taught by Batchu, with the benefit of having the cleanest copy of the education data (Batchu, para 0004 and 0006). The Shaw invention, now incorporating the Batchu invention, has all the limitations of claim 21.	
Regarding Claim 22, Shaw, now incorporating Batchu, teaches the curriculum program mapping system of claim 21, and Shaw further teaches further comprising an authoring tool for creating a program map, wherein each program map shows a possible course sequence for earning a program award and wherein a program pathway comprises one or more program maps (Shaw, Col 23, lines 55-58, the tool may determine an academic plan for the user, which may include factors such as required and suggested classes, number of classes per term, and a schedule. Shaw, Col 22, lines 20-28, it is intended that the tool will grow with the student, beyond initial intake and onboarding, and be useful throughout the student's tenure with the institution. The tool may update and keep track and of milestones, such as when a certain amount of credits are completed, or when the student becomes eligible for a program, incentive or award. Shaw, Col 17, lines 21-27, discloses best fit course registration based on students major or academic concentration and Col 18, lines 14-18, discloses academic plan based on optimal sequence and timing of courses.).

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Morin et al. US 2008/0270166 A1 – discussing course catalogs; para 0102, discusses keeping course catalogs up to date as course catalogs change over time.
Yaskin et al. US 2006/0242004 A1 – discussing curriculum planning and curriculum mapping.
Harney US 2019/0385468 A1 – discussing building a course schedule for an educational institution. 

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Response to Arguments
Applicants arguments filed on 02/02/2022 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejections. Applicant’s arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.
With respect to Applicants remarks “In the office action, the office rejected claims 1-22 as being directed to an abstract idea, thus patent ineligible. Applicant disagrees… Although the claimed method and system are designed to help a student navigate an academic program, the claims are not directed to a process in which a student navigates an academic program.
For example, claim 1 recites a method of processing curriculum data, in which academic program data are collected, cleaned, stored, and published in a program mapper. Claim 1 is directed to a data processing method. None of the steps recited in claim 1 is an activity carried out by a student. Although after the academic program is published, students can select courses using the program, claim 1 does not recite any course selection action, or any human activity for that matter…
Further, claim 1 is not directed to an abstract idea. In amended claim 1, the academic program data is cleaned by comparing curriculum data for each course based on time stamps or version numbers and identifying a source of truth. The cleaned data is published as graphic representation in an online tool. It does not recite mental activities or mathematical formulas…
However, Applicant respectfully submits that because the method of claim 1 is directed to a process of preparing academic program data and presenting the data on a graphic user interface for a student to navigate curriculum programs, claim 1 is undoubtedly integrated into a practical application.”

Examiner respectfully disagrees.
As an initial matter, with respect to Applicants remarks that the claims do “not recite mental activities or mathematical formulas”, in the instant invention, the claims recite the judicial exception of certain methods of organizing human activity, as outlined in the above 101 rejection. The claims discuss a method of processing curriculum data for a student to navigate curriculum programs; presenting a program pathway based on an objective specified by the student, which is a clear business relation for students in an academic institution and one of certain methods of organizing human activity. Therefore, the claims recite an abstract idea.	Further, Examiner has reviewed Applicants claims and specification, and with respect to integration of the abstract idea into a practical application, Examiner has not found a technological solution to a technological problem. Rather, the computing elements are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. These components are described in the specification at a high level of generality. See at least Applicants Spec, Figures 7 and 8; para 0011, para 0054-0056, para 0060-0061. The Specification spells out different generic equipment and parameters that might be applied using the steps such conventional processing would entail. Examiner fails to see how the generic recitations of these most basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of methods of organizing human activity and are not integrated into a practical application.
Further, with respect to Applicants remarks on the authoring tool, Examiner has reviewed Applicants specification, and has found the authoring tool as merely a web interface tool for college administrators. See Applicants specification, para 0019, recites “an authoring tool is provided for school administrators to create program maps” and para 0048, recites “The Program Mapping Authoring Tool may include a web interface allowing authorized users to build visual program maps... The Program Mapping Authoring Tool may also include one or more administrative functionalities allowing college administrators to review the approved programs.” Therefore, the authoring tool amounts to mere instructions to apply the exception to a computing environment.
Further, with respect to Applicants remarks on the cleaning data tool, Examiner has reviewed Applicants specification, and has found the cleaning tool as a conventional computing element. See Applicants specification Figure 5, element 508, merely recites “Cleanup Tool”, and para 0047, recites “The Program Mapper Data Cleanup Tool 508 may process the information available in order to identify incorrect data or inaccuracies from the various sources.” This is merely the definition of data cleaning, as data cleaning is the process of correcting inaccurate records from a data set before analysis, as is well known and shown in the prior art.	Therefore Applicants remarks are found unpersuasive and Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.

Regarding 35 U.S.C. § 103 rejections. Examiner has updated the prior art rejections with newly applied teachings and new reference Zhang. With respect to Applicants arguments, these arguments have been given due consideration, but Examiner respectfully finds them unpersuasive.

Applicants presented the following remarks: “Batchu does not disclose or teach comparing curriculum data for each course based on time stamps or version numbers. Batchu also does not disclose or teach that academic data are collected from multiple sources and the curriculum data with the most recent time stamp or highest version number is identified as a source of truth. 
Claim 1 further recites storing the cleaned academic program data in an authoring tool and publishing the cleaned academic program data as graphic representation in a program mapper. The program mapper is an online tool configured to present a program pathway that comprise one or more program maps built by the authoring tool. 
Neither Shaw nor Batchu discloses the claimed authoring tool, which stores the cleaned academic program data and can be used to build program maps… 
Shaw then continues to describe that the tool of Fig. 9A, in relation to student scheduling and registration, may provide advisors or administrators with the ability to create general or customized academic plans, which may be based on historical student data. See Shaw, col, 26, lines 35-43. Therefore, the tool in Shaw's Fig 9A is NOT the claimed authoring tool, which stores the cleaned academic program data and can build program maps out of the cleaned academic program data. Shaw's tool at most allows an advisor or administrator to create an academic plan for a particular student based on the historical student data in relation to student scheduling and registration. In contrast, the claimed authoring tool allows administrators to create program maps out of the cleaned academic program data.”

Examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of Shaw and Batchu teaches the limitations of the claimed authoring tool, which stores the cleaned academic program data and can be used to build program maps. The limitation Applicant argues is taught by the combination of Shaw and Batchu, not solely by an individual reference. 
For example, Shaw establishes it is known in the art to collect, store and analyze academic program data. Shaw does not explicitly appear to recite “cleaning data”, which is what Batchu is relied on for. “Clean data” is generally recited in Applicant’s own specification, see para 0047, recites “Cleanup Tool may process the information available in order to identify incorrect data or inaccuracies from the various sources.” This is a general description as “identify incorrect data or inaccuracies from the various sources” is merely the definition of data cleaning. Batchu establishes data cleaning and Shaw establishes academic program data and creating program maps for students. It would be obvious to combine the academic program data as taught by Shaw with clean data as taught by Batchu, with the benefit of having the cleanest copy of the education data (Batchu, para 0004 and 0006). Therefore, Applicants remarks are found unpersuasive.
With respect to Applicants remarks on “historical data”, Applicant argues in contrast the invention is based on “cleaned academic program data”. Examiner does not find these arguments persuasive as the cleaned data is based on highest version numbers or time stamps, where time stamp data is historical data. 
With respect to time stamp data, newly applied reference Zhang teaches cleaning time stamp data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Yaskin et al. US 8,265,968 B2 – discussing method and system for academic curriculum planning and academic curriculum mapping
WO 2008/005324 A2 – discussing an online education system platform
Riconda et al. US 2004/0110119 A1 – discussing online education management systems
Morin et al. US 2008/0270166 A1 – discussing application processes for higher education
Mathews US 2014/0089219 A1 – discussing education and career systems
CAINES et al. US 2017/0140488 A1 – discussing student recruitment systems
Brouwer US 2015/0066559 A1 – discussing college planning system
Bayliss US 7,912,842 B1 – discussing cleansing data records

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                                 
/SANGEETA BAHL/Primary Examiner, Art Unit 3629